KELLEY, Judge,
dissenting.
I respectfully dissent and would award claimant benefits pursuant to the Heart and Lung Act. I recognize that the language of the Heart and Lung Act is to be strictly construed. Colyer. In addition, I agree with the majority’s reasoning that claims based on an officer being injured at home or another location while preparing to go to work should be rejected. However, based on the facts of this particular case, I believe the majority’s restriction of the Heart and Lung Act goes too far.
The distinguishing factor herein is that it is common practice for police officers to use the locker room, located on PSP premises, prior to beginning a work shift. Moreover, the injury suffered by claimant to his hand happened after he had changed into his uniform in the locker area and only five minutes before the start of his shift.
The resulting injury to claimant’s hand was clearly temporary. Therefore, in this case, I would reverse the Commissioner’s order and award benefits pursuant to the Heart and Lung Act.